Citation Nr: 0601755	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  05-08 352	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for epidermophytosis and onychomycosis.

2.  Entitlement to service connection for epidermophytosis 
and onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the RO which 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), a Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket in this case.  

The issue entitlement to service connection for 
epidermophytosis and onychomycosis on a de novo basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 2002, the RO continued to deny the veteran's 
claim of service connection for epidermophytosis and 
onychomycosis.  The veteran did not perfect an appeal to that 
claim and that decision is final.  

2.  Evidence submitted subsequent to the June 2002 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2002 rating decision which continued to 
deny service connection for epidermophytosis and 
onychomycosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for epidermophytosis 
and onychomycosis has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of service connection for 
epidermophytosis and onychomycosis.  That claim was initially 
denied by the RO in January 1982.  The veteran did not appeal 
that decision and it is final.  In a June 2002 rating action, 
the RO declined to reopen the claim.  The veteran did not 
appeal that decision.  

In February 2003, the veteran submitted a claim to reopen.  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108.  New and material evidence means existing evidence, 
not previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence associated with the claims folder since the June 
2002 rating action which declined to reopen the claim of 
service connection includes VA and private treatment records, 
a statement from a private physician, a statement from an 
"old Army buddy" and the veteran's own statements.  

In an October 2003 statement, an individual reported that he 
had met the veteran while they both served in the South 
Pacific and the friend "clearly remember[ed]" that the 
veteran was seeing a doctor for foot fungus, which they 
called "Jungle Rot."  The individual further reported that 
he met the veteran again "some years" after service and he 
remembers that the veteran was receiving treatment for a 
fungus of his toes for many years. 

Service connection was initially denied because there was no 
evidence that a skin condition was incurred in or aggravated 
by service.  The recently submitted statement from the 
veteran's service colleague addresses whether the veteran 
incurred a skin condition during service.  That statement is 
both new and material.  Previously submitted evidence 
includes medical records detailing treatment for the claimed 
conditions and a private physician's opinion that the veteran 
might have incurred a foot fungus in service.  The new 
statement, by itself and when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; that is, it addresses 
whether a skin condition was incurred in service.  It raises 
a reasonable possibility of substantiating the claim.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the 
claim is reopened.

Finally, the Board finds that VA has substantially satisfied 
the duties to notify and assist as required under 38 U.S.C.A. 
§§ 5103, 5103A, 5107 and 38 C.F.R. § 3.159.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
with regard to the issue of whether new and material evidence 
has been received to reopen the previously denied claim.  



ORDER

As new and material evidence has been received regarding the 
claim of entitlement to service connection for 
epidermophytosis and onychomycosis, the claim is reopened.  
To that extent, the appeal is granted.


REMAND

As the Board has determined that the previously denied claim 
for service connection for epidermophytosis and onychomycosis 
has been reopened by new and material evidence, the claim 
must be reviewed on a de novo basis.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In addition to the recently submitted lay statement noting 
that the veteran was treated for a foot fungus during 
service, the record includes private treatment reports noting 
a current diagnosis of a skin disorder affecting the feet and 
statements from the veteran's treating podiatrist to the 
effect that he was "probably" or "may have been" exposed 
to a nail fungus during service.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide a claim.  38 C.F.R. § 3.159(c)(4).  

Therefore, the case is REMANDED for the following action: 

1.  The veteran should be afforded an 
examination to determine the current 
nature, likely etiology and date of onset 
of any demonstrated skin disorder 
affecting his feet.  All indicated 
testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for 
review.  The examiner should elicit a 
detailed account from the veteran of the 
problems he had with his feet and 
toenails during his World War II service 
on islands in the Pacific, as well as the 
continuing problems he had thereafter.  
Based on examination and a review of the 
case, the examiner is requested to 
express an opinion as to whether there is 
at least a 50 percent probability or 
greater that any demonstrated skin 
disorder affecting the feet is the result 
of disease or injury in service, as 
claimed by the veteran. 

2.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
epidermophytosis and onychomycosis on a de 
novo basis.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


